
	
		II
		112th CONGRESS
		1st Session
		S. 181
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign (for himself,
			 Mr. Burr, Mr.
			 Enzi, Mr. Barrasso,
			 Mr. Roberts, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to preserve
		  and protect Social Security benefits of American workers and to help ensure
		  greater congressional oversight of the Social Security system by requiring that
		  both Houses of Congress approve a totalization agreement before the agreement,
		  giving foreign workers Social Security benefits, can go into
		  effect.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Social Security Totalization
			 Agreement Reform Act of 2011 or the STAR Act.
		2.Transmittal and
			 Approval of Totalization Agreements
			(a)In
			 generalSection 233(e) of the
			 Social Security Act (42 U.S.C. 433(e)) is amended to read as follows:
				
					(e)(1)Any agreement to
				establish a totalization arrangement which is entered into with another country
				under this section shall enter into force with respect to the United States if
				(and only if)—
							(A)the President, at least 90 calendar
				days before the date on which the President enters into the agreement, notifies
				each House of Congress of the President’s intention to enter into the
				agreement, and promptly thereafter publishes notice of such intention in the
				Federal Register,
							(B)the President transmits the text of
				such agreement to each House of Congress as provided in paragraph (2),
				and
							(C)an approval resolution regarding such
				agreement has passed both Houses of Congress and has been enacted into
				law.
							(2)(A)Whenever an agreement
				referred to in paragraph (1) is entered into, the President shall transmit to
				each House of Congress a document setting forth the final legal text of such
				agreement and including a report by the President in support of such agreement.
				The President’s report shall include the following:
								(i)An
				estimate by the Chief Actuary of the Social Security Administration of the
				effect of the agreement, in the short term and in the long term, on the
				receipts and disbursements under the Social Security system established by this
				title.
								(ii)A statement of any administrative
				action proposed to implement the agreement and how such action will change or
				affect existing law.
								(iii)A statement describing whether and
				how the agreement changes provisions of an agreement previously
				negotiated.
								(iv)A statement describing how and to
				what extent the agreement makes progress in achieving the purposes, policies,
				and objectives of this title.
								(v)An estimate by the Chief Actuary of
				the Social Security Administration, working in consultation with the
				Comptroller General of the United States, of the number of individuals who may
				become eligible for any benefits under this title or who may otherwise be
				affected by the agreement.
								(vi)An assessment of the integrity of the
				retirement data and records (including birth, death, and marriage records) of
				the other country that is the subject of the agreement.
								(vii)An assessment of the ability of such
				country to track and monitor recipients of benefits under such
				agreement.
								(B)If any separate agreement or other
				understanding with another country (whether oral or in writing) relating to an
				agreement to establish a totalization arrangement under this section is not
				disclosed to Congress in the transmittal to Congress under this paragraph of
				the agreement to establish a totalization arrangement, then such separate
				agreement or understanding shall not be considered to be part of the agreement
				approved by Congress under this section and shall have no force and effect
				under United States law.
							(3)For purposes of this subsection, the
				term approval resolution means a joint resolution, the matter
				after the resolving clause of which is as follows: That the proposed
				agreement entered into pursuant to section 233 of the Social Security Act
				between the United States and _______ establishing totalization arrangements
				between the Social Security system established by title II of such Act and the
				Social Security system of _______, transmitted to Congress by the President on
				______, is hereby approved., the first two blanks therein being filled
				with the name of the country with which the United States entered into the
				agreement, and the third blank therein being filled with the date of the
				transmittal of the agreement to Congress.
						(4)Whenever a document setting forth an
				agreement entered into under this section and the President’s report in support
				of the agreement is transmitted to Congress pursuant to paragraph (2), copies
				of such document shall be delivered to both Houses of Congress on the same day
				and shall be delivered to the Clerk of the House of Representatives if the
				House is not in session and to the Secretary of the Senate if the Senate is not
				in session.
						(5)On the day on which a document
				setting forth the agreement is transmitted to the House of Representatives and
				the Senate pursuant to paragraph (1), an approval resolution with respect to
				such agreement shall be introduced (by request) in the House by the majority
				leader of the House, for himself or herself and the minority leader of the
				House, or by Members of the House designated by the majority leader and
				minority leader of the House; and shall be introduced (by request) in the
				Senate by the majority leader of the Senate, for himself or herself and the
				minority leader of the Senate, or by Members of the Senate designated by the
				majority leader and minority leader of the Senate. If either House is not in
				session on the day on which such an agreement is transmitted, the approval
				resolution with respect to such agreement shall be introduced in that House, as
				provided in the preceding sentence, on the first day thereafter on which that
				House is in session. The resolution introduced in the House of Representatives
				shall be referred to the Committee on Ways and Means and the resolution
				introduced in the Senate shall be referred to the Committee on
				Finance.
						.
			(b)Additional
			 reports and evaluationsSection 233 of the Social Security Act
			 (42 U.S.C. 433) is amended by adding at the end the following new
			 subsections:
				
					(f)Biennial SSA
				Report on Impact of Totalization Agreements
						(1)ReportFor
				any totalization agreement transmitted to Congress on or after January 1, 2011,
				the Commissioner of Social Security shall submit a report to Congress and the
				Comptroller General that—
							(A)compares the
				estimates contained in the report submitted to Congress under clauses (i) and
				(v) of subsection (e)(2)(A) with respect to that agreement with the actual
				number of individuals affected by the agreement and the actual effect of the
				agreement on Social Security system receipts and disbursements; and
							(B)contains
				recommendations for adjusting the methods used to make the estimates.
							(2)Dates for
				submissionThe report required under this subsection shall be
				provided not later than 2 years after the effective date of the totalization
				agreement that is the subject of the report and biennially thereafter.
						(g)GAO evaluation
				and report
						(1)Evaluation of
				Initial Report on Impact of Totalization AgreementsWith respect
				to each initial report regarding a totalization agreement submitted under
				subsection (f), the Comptroller General of the United States shall conduct an
				evaluation of the report that includes—
							(A)an evaluation of
				the procedures used for making the estimates required by subsection
				(e)(2)(A);
							(B)an evaluation of
				the procedures used for determining the actual number of individuals affected
				by the agreement and the effects of the totalization agreement on receipts and
				disbursements under the Social Security system; and
							(C)such
				recommendations as the Comptroller General determines appropriate.
							(2)ReportNot
				later than 1 year after the date of submission of an initial report regarding a
				totalization agreement under subsection (f), the Comptroller General shall
				submit to Congress a report setting forth the results of the evaluation
				conducted under paragraph (1).
						(3)Data
				collectionThe Commissioner of Social Security shall collect and
				maintain the data necessary for the Comptroller General of the United States to
				conduct the evaluation required by paragraph
				(1).
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to agreements establishing totalization
			 arrangements entered into under section 233 of the Social Security Act which
			 are transmitted to Congress on or after January 1, 2011.
			
